    Case 18-91943-BHL-13            Doc 18      Filed 02/21/19       EOD 02/21/19 09:02:25           Pg 1 of 2
                                     UNITED STATES BANKRUPTCY COURT
                                      SOUTHERN DISTRICT OF INDIANA
                                           NEW ALBANY DIVISION

IN RE: NAOMI S BRINER
Debtor(s)                                                          CASE NO. 18-91943-BHL-13

TRUSTEE’S OBJECTION TO THE SECURED CLAIM OF WELLS FARGO BANK NA AND NOTICE OF
                              RESPONSE DEADLINE

         Comes now the Chapter 13 Trustee, Joseph M. Black, Jr. (“Trustee”), objecting to the secured Proof of Claim
filed by WELLS FARGO BANK NA on 02/19/2019 in the amount of $ pursuant to Fed.R.Bankr.P.3007(a). In
support of said objection, the Trustee states the following:


X      1. The Proof of Claim fails to include a copy of the signed Security Agreement as required by Federal Rule of
Bankruptcy Procedure 3001(d).


         PLEASE TAKE NOTICE THAT any response must be filed with the Bankruptcy Clerk within 30 days
from the date of this notice [or such other time period as may be permitted by Fed.R.Bankr.P.90006(f)]. Those not
required or not permitted to file electronically must deliver any response by U.S. mail, courier, overnight/express
mail, or in person at:

                              110 U.S. Courthouse, 121 W. Spring St., New Albany, IN 47150

         The responding party must ensure delivery of the response to the party filing the objection. The Trustee will
be filing a Motion for Hearing which will be set at a later date, and all parties will receive a notice of that hearing.

        WHEREFORE, the Trustee moves the Court for an order deeming the claim of WELLS FARGO BANK NA
as general unsecured.

Dated: February 21, 2019.
                                                          _/s/ Joseph M. Black, Jr
                                                          Joseph M. Black, Jr., Trustee
                                                          PO Box 846
                                                          Seymour, IN 47274
                                                          Phone: (812) 524-7211
                                                          Fax: (812) 523-8838
                                                          Email: jblacktrustee@trustee13.com
    Case 18-91943-BHL-13            Doc 18      Filed 02/21/19      EOD 02/21/19 09:02:25            Pg 2 of 2

                                            CERTIFICATE OF SERVICE

          I hereby certify that on February 21, 2019, a copy of the foregoing pleading was filed electronically. Notice
of this filing will be sent to the following parties through the Court's Electronic Case Filing System. Parties may
access this filing through the Court's system.

LLOYD KOEHLER           lloydkoehler@hotmail.com
U.S. Trustee            ustpregion10.in.ecf@usdoj.gov

        I further certify that on February 21, 2019, a copy of the foregoing pleading was mailed by first-class, U.S.
Mail, postage prepaid, and properly addressed to the following:

NAOMI S BRINER
1623 E TELEGRAPH HILL RD
MADISON, IN 47250-



WELLS FARGO BANK NA
PO BOX 14487
DES MOINES IA 50309-
